Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 December 02, 2019

The Court of Appeals hereby passes the following order:

A20A0672. TRI Q. DU v. LASHARN HUGHES, AS EXECUTIVE DIRECTOR
    OF GEORGIA COMPOSITE MEDICAL BOARD ET AL.

      After the Georgia Composite Medical Board denied his request to reinstate his
medical license, Tri Q. Du filed several mandamus actions in superior court. The
superior court dismissed the actions, and Du filed both this direct appeal and
application for discretionary review. See Case No. A20D0145. We lack jurisdiction
to consider this direct appeal.
      Because Du’s superior court actions sought review of an administrative
decision, he was required to follow the discretionary appeal procedures to obtain
appellate review of the superior court’s ruling. See OCGA § 5-6-35 (a) (1) (“[a]ppeals
from decisions of the superior courts reviewing decisions of . . . local administrative
agencies . . . by certiorari or de novo proceedings” must be made by filing an
application for discretionary appeal); Consolidated Government of Columbus v.
Barwick, 274 Ga. 176, 177 (1) (549 SE2d 73) (2001). Du filed an application for
discretionary appeal from the superior court’s order, but we denied that application.
See Case No. A20D0145 (Denied on November 12, 2019). That denial was a decision
on the merits, and the doctrine of res judicata bars any subsequent appeals from the
same order. See Hook v. Bergen, 286 Ga. App. 258, 261 (1) (649 SE2d 313) (2007);
Northwest Social & Civic Club v. Franklin, 276 Ga. 859, 860 (583 SE2d 858) (2003).
For these reasons, we lack jurisdiction over this appeal, which is hereby DISMISSED.
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 12/02/2019
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.